Citation Nr: 1723161	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  13-06 733A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for chronic myofasciitis of the lumbar spine, to include separate compensable evaluations for bilateral lower extremity radiculopathy.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel

INTRODUCTION

The Veteran had active duty service from May 1968 to February 1972, and from January 1973 to May 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied an increased evaluation for the Veteran's lumbar spine disability.  The Veteran timely appealed that decision.  

The Board has recharacterized the issue on appeal to include entitlement to separate compensable evaluations for bilateral lower extremity radiculopathy in light of the Veteran raising that issue during the pendency of the appeal.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237, Note (1) (2016).

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in December 2015.  In February 2016, the Board additionally remanded the increased evaluation issue for the lumbar spine disability for additional development.  The case has been returned to the Board at this time for further appellate review.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Following the remand in February 2016, the Veteran underwent a VA examination of his lumbar spine disability in May 2016; the AOJ readjudicated that claim in an October 2016 supplemental statement of the case, although no current VA treatment records were noted as being reviewed at that time.  

Subsequent to that supplemental statement of the case, the AOJ obtained and associated with the claims file VA treatment records from the Manchester, Cincinnati, and White River Junction VA Medical Centers, including records as recent as November 2016.  Moreover, in conjunction with a November 2016 supplemental claim for bilateral lower extremity radiculopathy associated with his lumbar spine disability, the AOJ obtained a January 2017 VA lumbar spine examination.  The AOJ has not issued a subsequent supplemental statement of the case which addresses any of this new highly relevant evidence.  

The Board acknowledges that the Veteran submitted a February 2017 statement, indicating that he wished to have his case forwarded to the Board immediately.  The Veteran and his representative indicated that if they "locate and wish to submit evidence at a later time," they would waive the right to the case remanded to the AOJ and asked that the Board consider the new evidence and proceed with adjudication.  

However, the VA examination report and more recent VA treatment records were not submitted by the Veteran or his representative, but rather they were obtained in the normal course of development by the AOJ.  As the AOJ has not considered this evidence in the first instance, a remand is necessary.  See 38 C.F.R. § 20.1304 (2016).  

Accordingly, the case is REMANDED for the following action:

The AOJ should review the claims file and readjudicate the Veteran's claim for increased evaluation of his lumbar spine disability, to include separate compensable evaluations for bilateral lower extremity radiculopathy.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

